Title: To John Adams from Richard Rush, 24 August 1813
From: Rush, Richard
To: Adams, John



Dear and Respected Sir.
Washington August 24. 1813.

Mr St George Tucker is, I believe, a native of one of the West India islands. He was brought to Virginia quite a boy before the revolution, fought with reputation at Camden as a militia major, was next a lawyer, and has held several civil stations in Virginia, where, as I understand, he has always been greatly esteemed for his virtues and learning. He is now, on the late appointment of President Madison, United States Judge for that district. He was once Professor of law in the college of William and Mary, and has published an edition of Blackstone’s commentaries with notes and a full appendix expounding our American constitutions and jurisprudence. Whatever may be thought of this work in other respects, it proves his research and talents as a fine writer. His “Days of my youth” is, indeed, a most beautiful little thing. I thought so when first I read it, and that I had never seen any thing of the same extent so fine. This opinion I will now dare express since your letter, which establishes its correctness. Whenever, Sir, I may have the good fortune to meet with its equal in any antient or modern poet I will again know the pleasure of affording you half an hour’s entertainment.
I am quite gratified in having two of your favours by me; that about the poet St George, (a copy of which by the bye I mean some day to use the freedom of sending him), and that of the 11th of this month.
The mortifications and the sufferings we have experienced this war, may indeed be of ultimate service, by forcing some truths upon us in government that perhaps nothing else would. Burke, in his vindication of natural society, says that reasons are like liquors, and there are some that only strong heads will bear. This war may strengthen the heads of our people. In corroboration of your remark, even this remote and infant republick of ours has been at war the half of its short career, and panting for it the other half. Taking in the Indians, with France and Tripoli (and why should we not), how many years of the thirty we are in the habit of speaking of as our reign of peace, would our Janus appear to have been shut? Scarcely any.
The accounts are that Mr Madisons health continues to improve by exercise, and a partial intermission of his toils. The evening before he set out on his ride I had the pleasure to spend with him. Although he spoke from no authentick information, yet I found, him under the belief that England did not mean to accede to the Russian Mediation.
As to peace, I do not believe the government will lend itself to a disgraceful one happen what will. If one must be made upon terms other than such as have been held out both before and since the present war, I think it will only be by the people first choosing to put the power of the country in other hands than where it now is.
As to jealousy of the North, and northern generals; shall I say, that the cry here, but especially where I belong, is the reverse! While Pennsylvania, old strong-back’d forgotten Pennsylvania, with all her population and wealth, with all the men and money which she has, and will continue I hope, to contribute to the war—cannot, with all her pushing and striving, get a single general of any description, Massachusetts gets three, Gen: Dearborn, Gen: Chandler and Gen: Boyd! the first a Major general, and for the first year of the war, too, commander in chief! Thus do we talk, Sir, in that quarter. And even the antient dominion, strange to tell, has but one as yet that I recollect! But, for my own part, I would gladly see three more from Massachusetts if they would fight our battles well.
Since writing the preceding last evening, I have observed in a newspaper that you have had the affliction to lose by death a member of your family, an only daughter. I have lately had occasion to know how families feel under these dispensations; and for this recent affliction in yours I beg you will permit me to offer to Mrs Adams and yourself, my respectful sympathy, with my sincere and ardent wishes for your happiness, and health, and tranquility.

Richard Rush.